Case: 12-41197       Document: 00512267805         Page: 1     Date Filed: 06/10/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 10, 2013
                                     No. 12-41197
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

AARON ALBERTO BARRIOS-QUIROZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:12-CR-22-1


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Aaron Alberto Barrios-Quiroz pleaded guilty to one count of illegal reentry
and was sentenced to serve 58 months and 16 days in prison. We are now
presented with his appeal of his sentence. Consistent with his arguments in the
district court, he contends that his prior Texas conviction for indecency with a
child does not qualify as a crime of violence (COV) for purposes of the Sentencing
Guidelines and that the district court erred by treating it as such.                      He



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-41197     Document: 00512267805      Page: 2   Date Filed: 06/10/2013

                                  No. 12-41197

acknowledges that this issue has previously been decided adversely to him but
raises it to preserve it for possible further review.
      Under Barrios-Quiroz’s view, the disputed conviction is not a COV because
the Texas statute of conviction does not align with the generic, contemporary
definition of sexual abuse of a minor since it sets the age of consent higher than
most. This argument is unavailing. See United States v. Rodriguez, 711 F.3d
541, 562-63 & n.28 (5th Cir. 2013) (en banc).
      AFFIRMED.




                                         2